Citation Nr: 0530045	
Decision Date: 11/09/05    Archive Date: 11/30/05

DOCKET NO.  04-30 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel




INTRODUCTION

The veteran had recognized service with the Philippine 
Commonwealth Army from September 1941 to April 1942 and with 
the Regular Philippine Army from January 1945 to January 
1946.  He died in June 1983, and the appellant is the 
veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, that determined that 
new and material evidence had not been submitted to reopen 
the above claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In her August 2004 substantive appeal, the appellant 
requested a hearing before a Veteran's Law Judge at the RO.  
In September 2004, she stated that she continued to request a 
personal hearing before a Veteran's Law Judge during a 
scheduled visit at the RO.  

On March 11, 2005, the RO wrote to the appellant and notified 
her that a Veteran's Law Judge was to come to the RO to 
conduct hearings in June 2005.  She was asked to indicate 
whether or not she was available during these dates.  She was 
told that if she did not reply, it would be assumed that she 
was no longer interested in attending a hearing.  The 
appellant did not respond, and the RO did not schedule her 
for a hearing.

A request for a hearing may be withdrawn by an appellant at 
any time before the date of the hearing.  See 38 C.F.R. §  
20.704(e).  The appellant clearly requested that she be 
scheduled for a hearing before the Board on two occasions.  
She has not withdrawn her request.  The fact that she did not 
respond to a letter from the RO to again affirm her desire 
for a hearing does not amount to a withdrawal of her request 
for a hearing.  Accordingly, while the Board sincerely 
regrets the delay, in order to afford the appellant due 
process the case must be remanded to the RO for an 
appropriate hearing to be scheduled.

Additionally, in a statement received in August 2000, the 
appellant requested that her claim for service connection for 
the cause of the veteran's death be reopened.  The RO wrote 
to appellant on September 14, 2000, and told her that her 
claim was denied as the evidence failed to show that the 
veteran's death many years after service was due to a 
service-connected disease or injury.  However, there is no 
indication that the appellant was provided notice of her 
appellate rights.  As such, the September 2000 decision is 
not final and the appellant's claim has been pending since 
August 2000.  The definition of "new and material evidence" 
was revised, but the revision applies to claims for benefits 
received by VA on or after August 29, 2001.  66 Fed. Reg. 
45620, 45629 (August 29, 2001).  As the appellant's claim was 
received before that date, the new definition, as applied by 
the RO, does not apply in this case.  

Accordingly, the claim is REMANDED for the following:

1.  Readjudicate the appellant's claim, 
using the pre-August 29, 2001 version of 
38 C.F.R. § 3.156.  If the benefit sought 
on appeal remains denied, the appellant 
should be provided a supplemental 
statement of the case (SSOC), that 
includes citation to the pre-August 29, 
2001 version of 38 C.F.R. § 3.156.  An 
appropriate period of time should be 
allowed for response.

2.  Schedule the appellant for a hearing 
before a traveling Veterans Law Judge in 
accordance with applicable law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005). 
 
 
 
 


